      Case 1:19-cv-09578-JPC-KHP Document 80 Filed 02/26/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                2/26/2021
UNITED STATES OF AMERICA,

                                      Plaintiff,              DISCOVERY ORDER REGARDING
                                                                  A NON-PARTY’S FIFTH
                        -against-                                AMENDMENT PRIVILEGE

                                                                   19-CV-9578 (AT) (KHP)
 WILLIAM DOONAN et al.,

                                     Defendants.

KATHARINE H. PARKER, United States Magistrate Judge.

       The Government filed a letter motion at ECF No. 73, dated February 12, 2021,

requesting that the Court rule on the properness of a non-party deponent’s intent to assert a

Fifth Amendment privilege. Non-party M.L., a former customer of Defendant William Doonan’s

tax practice, has informed the Government that he intends to invoke his Fifth Amendment

privilege against self-incrimination regarding certain topics at an upcoming deposition for which

the Government has already provided him a subpoena. These topics are about M.L.’s 2015 tax

returns and an alleged statement against interest he made to IRS agents in connection to them.

While the Government asked questions about these same topics at Mr. Doonan’s deposition,

Mr. Doonan asserted his own Fifth Amendment privilege in response to all substantive

questioning.

       The Government asserts that it satisfied the Court’s individual rules regarding discovery

motion practice by having a meet and confer with the opposing party prior to filing, and that

Mr. Doonan objects to the use of M.L.’s alleged statement against interest but not necessarily

to the Government’s proposed process for obtaining this Court’s ruling on the matter.

However, the Court does not need Mr. Doonan’s position in this regard. As the Government
      Case 1:19-cv-09578-JPC-KHP Document 80 Filed 02/26/21 Page 2 of 3




recognized in its letter, should Mr. Doonan oppose the Government’s procedural tactics, the

Government would proceed with M.L..’s deposition, submitting any Fifth Amendment

invocations to the Court for a privilege assessment. This is exactly what the Government should

do irrespective of Mr. Doonan’s position on the procedure, because the privilege is not Mr.

Doonan’s to assert, but rather, M.L.’s, and non-party M.L. has not indicated that he seeks a

protective order against the deposition. While authority exists to address Fifth Amendment

invocations preemptively, as the Government requests, the ordinary procedure counsels

against preemptive rulings and toward ruling on actual assertions of privilege made during

questioning. See S.E.C. v. Pence, 323 F.R.D. 179, 187 (S.D.N.Y. 2017). “Ordinarily, the procedure

by which a deponent seeks to assert his privilege against self-incrimination is for the deponent

to attend the deposition, to be sworn under oath, and to answer those questions he can

without risking self-incrimination.” Id. (internal quotation marks and citation omitted). For

those questions on which a deponent asserts his or her privilege, a party may thereafter move

to compel the deponent to answer questions over which it believes the deponent improperly

the privilege. That is what the parties are directed to do in this case as the Government has not

presented sufficient reasons, as the parties did in Pence, to warrant this Court preemptively

ruling on its request. See id. (“Inasmuch as [the non-party deponent] has made the request

for a determination and, given that he is in prison, is acting pro se, and is not easily deposed,

we accept the invitation of all parties to resolve whatever privilege issues may be resolved on

the current record.”).




                                                2
      Case 1:19-cv-09578-JPC-KHP Document 80 Filed 02/26/21 Page 3 of 3




                                        CONCLUSION

       The Government’s request for a preemptive ruling as to the properness of M.L.’s

intended invocation of his Fifth Amendment privilege is therefore DENIED. The parties should

proceed with M.L.’s deposition in accordance with the above.

SO ORDERED.

Dated: New York, New York
       February 26, 2021

                                           ________________________________
                                           KATHARINE H. PARKER
                                           United States Magistrate Judge




                                              3
